Citation Nr: 0300521	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-04 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the left knee currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel












INTRODUCTION

The veteran served on active duty from December 1987 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The veteran's service-connected left knee disability 
is productive of moderate impairment.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for 
internal derangement of the left knee have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Codes 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  With regard to the 
instant case, the information and evidence needed is that 
which would demonstrate that an increased evaluation for 
internal derangement of the left knee was warranted.  Such 
action was accomplished by means of statement of the case, 
and the supplemental statements of the case from the RO to 
the veteran.  In October 2002 the RO informed the veteran 
of the provisions of the VCAA as well as informing the 
veteran that she needed to identify relevant evidence and 
provide contact information.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which an increased evaluation for internal derangement of 
the left knee could be granted.  She was also notified of 
the information needed through letters from VA seeking 
additional evidence.  She was advised in an October 2002 
letter that she was to furnish the names and addresses of 
all health care providers who have treated her for an 
increased evaluation for internal derangement of the left 
knee which were not currently of record.  See Quartucccio 
v. Principi, 16 Vet. App. 183 (2002).  In view of these 
actions by VA, the Board finds that VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed; the discussions in these various 
documents apprised her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. Such action 
has been accomplished, as noted above, by the Board remand 
and by the letters sent to the appellant.  The Board 
concludes that all pertinent evidence has been obtained, 
and that no further development of the case is warranted.  
VA has satisfied its duties to notify and assist the 
appellant in this case.  

Factual Background

In this regard, the service medical records show that that 
the veteran was seen on multiple occasions for left knee 
pain and popping.  There was no history of injury.  The 
veteran had intermittent pain and swelling in the left 
knee.  

A September 1994 MRI of the left knee revealed 
intrasubstance increased signal intensity within the 
posterior horn of the medial meniscus consistent with 
myxomatous degenerative change.  There was also a shallow 
femoral trochlear groove. During service the veteran's 
left knee was variously diagnosed to include chronic 
patellofemoral joint syndrome, semimembranosus bursitis, 
and possible/probable meniscus tear secondary to popliteal 
cyst.  

The veteran underwent a VA examination in November 1998.  
She could toe walk, heel walk, tandem walk and fully 
squat.  When the veteran took a full stride and 
hyperextended her knees, the left knee had an audible and 
palpable pop or click.  Range of motion was noted as at 
least 0 to 150 degrees.  There were no masses palpable and 
no effusion.  There was no instability. The pertinent 
diagnosis was mild internal derangement of the left knee, 
fairly well controlled.  The examiner noted that its exact 
nature was not determined when she underwent an extensive 
workup in the military and was a factor in leading her to 
change her type of work.  

In an October 1999 statement the veteran complained of 
pain in her left knee that limited her ability in 
activities such as: running, prolonged walking or 
standing, dance aerobics, and even swimming.  

The veteran was treated at a private facility in October 
1999 for left knee complaints.

In a March 2000 statement the veteran reported taking 800 
to 1600 milligrams of Motrin practically every day due to 
knee pain and inflammation.  She stated that while there 
was no documented injury while in service she felt it 
happened during dance aerobics.  

Pharmacy prescription records showed that the veteran took 
pain medication from during 1999 and 2000.  

The veteran underwent a VA examination in September 2000.  
At that time she reported that currently her left knee 
locked, she had some feeling of weakness, and had to alter 
her gait.  She especially felt pain behind her knee.  She 
now had pain when going up and down stairs.  She was able 
to squat and kneel.  After she ran, she developed pain and 
swelling of the left knee.   It was reported that x-ray of 
the left knee in 1998 showed no abnormalities.

On examination she was in no apparent distress.  She moved 
normally about the examining room, and mounts and 
dismounts from the examining table.  There was normal gait 
without assistive device.  She rises from the supine and 
sitting position.  She was able to hop on either foot, and 
heel and toe walk.  She was able to squat and rise but she 
felt that there was some [noted with several asterisks 
instead of the omitted word] when squatting completely.  
While supine on the examining table the left knee 
hyperextended -11 degrees.  The range of motion was -11 to 
140.  There was no crepitus.  Patella grind and 
apprehension was negative.  There was no lateral 
instability.  McMurray was positive and the drawer 
negative.  There was no heat, redness or swelling.  The 
impression was genu recurvatum hypermobility left knee, 
and internal derangement of the left knee.  

An October 2000 magnetic resonance imaging (MRI) of the 
left knee showed that the collateral and cruciate 
ligaments, quadraceps tendon and patellar tendon were 
intact.  No convincing abnormal bone marrow signal or 
significant joint effusion was evident.  The medial 
meniscus was intact as was the anterior horn and the 
middle third of the lateral meniscus.  There was blunting 
of the posterior-inferior corner of the lateral meniscus 
posterior horn on the sagittal scans that may represent a 
small peripheral tear.  No Baker's cyst was identified.  
The impression was possible small posterolateral meniscus, 
peripheral tear.

The veteran underwent a VA examination in January 2002.  
The veteran stated that she had pain in the posterior 
aspect of the knee that she ranked as a level of 4 with a 
constant ache.  It was noted that occasionally the pain 
would go up into the buttock and the posterior aspect of 
the thigh.  Popping occurred with standing.  She denied a 
history of effusion.  She had a sense of fullness in the 
back of the joint and a pulling sensation at times.  In 
full extension she felt a locking sensation.  She did not 
report instability.  It was noted that if she was on her 
legs as long as four hours she had pain in the knee.  She 
stood in 5 degrees genu valgum.  Range of motion of the 
knee was 0 to 140 degrees.

The left knee showed a mildly positive anterior drawer.  
Lachman's maneuver was negative.  Torsional testing 
revealed posterolateral instability.  The veteran could 
produce the pop in the joint and the examiner found that 
it was difficult to locate.  The examiner noted that the 
popping appeared to be in the posterolateral aspect and 
was produced predominantly by rotation in the 
weightbearing position such as seen in the cross-leg 
maneuver.  Multiple films of the left knee revealed no 
pathological process.  X-rays of the knee shows that the 
bones and joints are normal and no joint effusion is seen.  
The X-rays found that the impression was a normal knee.  
The impression of the VA examination was derangement of 
the left knee, posterolateral ligamentous instability with 
recurvatum, and peripheral posterior portion tear of the 
lateral meniscus.  

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  While 
the regulations require review of the recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, 
the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

The RO has assigned a 10 rating evaluation for internal 
derangement of the left knee under Diagnostic Code 5263 as 
set forth in the VA's Schedule for Rating Disabilities, 38 
C.F.R.§ 4.  Under DC 5263 genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weight bearing 
objectively documented) warrants a maximum rating of 10 
percent.  As the veteran is currently receiving the 
maximum rating under Diagnostic Code 5263, all other 
applicable Diagnostic Codes will be evaluated.  

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation. Extension limited to 15 degrees 
warrants a 20 percent rating.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 
30 degrees.  The highest available rating, 50 percent, is 
warranted when extension is limited to 45 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent. Flexion limited to 45 degrees warrants a 10 
percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating. The highest available 
rating, 30 percent, is warranted when flexion is limited 
to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent disability rating.

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related 
considerations. It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable. Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

In this regard during the recent VA examination the 
veteran described a constant aching in the left knee with 
a level of pain reported as 4.  She also indicated a sense 
of locking of the knee on full extension.  Additionally 
the VA examiner confirmed the presence of internal 
derangement of the left knee with posterolateral 
ligamentous instability with recurvatum and peripheral 
posterior portion tear of the lateral meniscus.  In view 
of these findings and the veteran's complaints, the Board 
finds that the degree disability resulting from the left 
knee disorder more nearly approximates the criteria for 
the next higher rating under Diagnostic Code 5257.  
Accordingly a 20 percent rating is warranted for moderate 
impairment.  

However, the current evidence does not provide a basis for 
a higher rating.  The recent VA exanination showed no 
impairment in the range of motion of the left knee.  The 
veteran did not have complaints concerning instability and 
only a feeling of locking on extension.  Also, arthritis 
has not been confirmed.  Any functional impairment caused 
by the pain as indicated in the case is adequately 
reflected in the 20 percent rating.  The Board further 
finds that the 20 percent rating is the highest rating 
warranted during the appeal period.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


ORDER

Entitlement to increased evaluation for internal 
derangement of the left knee is granted subject to the law 
and regulations governing the payment.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 

 

